Exhibit 10.2

 

Change of Control Agreement

 

May 23, 2011

 

JAMES A. OVENDEN

135 NORTH CHURCH STREET

SPARTANBURG, SC 29306

 

Dear Patrick:

 

Advance America, Cash Advance Centers, Inc., a Delaware corporation (the
“Company”), considers it essential to the best interests of its stockholders to
take reasonable steps to retain key management personnel.  Further, the Board of
Directors of the Company (the “Board”) recognizes that the uncertainty and
questions that might arise among management in the context of any possible
Change of Control (as defined below) of the Company could result in the
departure or distraction of management personnel to the detriment of the Company
and its stockholders.

 

In order to reinforce and encourage your continued attention and dedication to
your assigned duties without distraction in the face of potentially disturbing
circumstances arising from any possible Change of Control, the Company has
determined to enter into this letter agreement (the “Agreement”), which
addresses the terms and conditions of your separation from the Company in
connection with or within two (2) years following a Change of Control (the
“Change of Control Period”).  Capitalized words that are not otherwise defined
herein shall have the meanings assigned to those words in Section 11 hereof.

 

1.                                       Operation of Agreement.  The provisions
of this Agreement pertaining to the terms and conditions of your separation from
the Company in connection with a Change in Control (collectively, the “Severance
Provisions”) shall apply only if a Change of Control occurs during the Effective
Period.  If a Change of Control occurs during the Effective Period, the
Severance Provisions become effective on the date of the Change of Control (the
“Change of Control Date”).  Notwithstanding the foregoing, if (a) a Change of
Control occurs during the Effective Period; and (b) your employment with the
Company is terminated during the Effective Period, but within twelve (12) months
prior to the date on which the Change of Control occurs; and (c) it is
reasonably demonstrated by you that such termination of employment (i) was at
the request of a third party that has taken steps reasonably calculated to
effect a Change of Control or (ii) otherwise arose in connection with or in
anticipation of a Change of Control, then the “Change of Control Date” shall
mean the date immediately prior to the date of such termination of employment. 
This Agreement will remain in effect until the later of (x) the last day of the
Effective Period; or (y) if a Change of Control occurs during the Effective
Period, the date on which all benefits due to you under this Agreement, if any,
have been paid.

 

2.                                       Termination of Employment by Reason of
Death or Disability.  Your employment shall terminate automatically if you die
during the Change of Control Period.  If the Company determines in good faith
that you incurred a Disability during the Change of Control

 

--------------------------------------------------------------------------------


 

Period, it may give you written notice, in accordance with Section 5 hereof, of
its intention to terminate your employment.  In such event, your employment with
the Company shall terminate effective on the thirtieth (30) calendar day after
your receipt of such notice if you have not returned to full-time duties within
thirty (30) calendar days after such receipt.  If your employment is terminated
for death or Disability during the Change of Control Period, this Agreement
shall terminate without further obligations on the part of the Company other
than the obligation to pay to you or your representative, as applicable, the
following amounts:

 

(a)                                  the Accrued Obligations, which shall be
paid to you in a single sum cash payment no later than the later of (i) fifteen
(15) calendar days following the Date of Termination or (ii) the effective date
of the Waiver and Release:

 

(b)                                 the Pro Rata Bonus, which shall be paid to
you in a single sum cash payment no later than the later of (i) fifteen (15)
calendar days following the Date of Termination or (ii) the effective date of
the Waiver and Release; and

 

(c)                                  the Other Benefits, which shall be paid in
accordance with the terms and conditions of such plans, programs, policies,
arrangements or agreements.

 

3.                                       Termination for Cause; Resignation
Other Than for Good Reason.  If your employment is terminated for Cause or you
resign for other than Good Reason during the Change of Control Period, your
employment will terminate on the Date of Termination in accordance with
Section 5 hereof and this Agreement shall terminate without further obligations
on the part of the Company other than the obligation to pay to you the
following:

 

(a)                                  the Accrued Obligations, which shall be
paid to you in a single sum payment within thirty (30) calendar days of the Date
of Termination; and

 

(b)                                 the Other Benefits, which shall be paid in
accordance with the terms and conditions of such plans, programs or policies.

 

4.                                       Termination as a Result of an
Involuntary Termination.  In the event that your employment with the Company
should terminate during the Change of Control Period as a result of an
Involuntary Termination, the Company will be obligated, except as provided in
Section 8 or Section 9 hereof, to provide you the following benefits:

 

(a)                                  Severance Payment.  The Company shall pay
to you the following amounts:

 

(i)                                                 the Accrued Obligations,
which shall be paid to you in a single sum cash payment no later than the later
of (A) fifteen (15) calendar days following the Date of Termination or (B) the
effective date of the Waiver and Release;

 

(ii)                                              the Pro Rata Bonus, which
shall be paid to you in a single sum cash payment no later than the later of
(A) fifteen (15) calendar days following the Date of Termination or (B) the
effective date of the Waiver and Release;

 

2

--------------------------------------------------------------------------------


 

(iii)                                           an amount equal to the product
of (A) 2.0 times (B) the sum of (1) your Adjusted Base Salary plus (2) your
Target Bonus, which amount shall be paid to you in a single sum cash payment no
later than the later of (i) fifteen (15) calendar days following the Date of
Termination or (ii) the effective date of the Waiver and Release;

 

(iv)                                          if you had previously consented to
the Company’s request to relocate your principal place of employment more than
fifty (50) miles from its location immediately prior to the Change of Control
Date, all unreimbursed relocation expenses incurred by you in accordance with
the Company’s relocation policies, which expenses shall be paid to you in a
single sum cash payment no later than the later of (A) fifteen (15) calendar
days following the Date of Termination or (B) the effective date of the Waiver
and Release; and

 

(v)                                             the Other Benefits, which shall
be paid in accordance with the then-existing terms and conditions of such plans,
programs or policies.

 

(b)                                 Benefit Continuation.  You and your then
eligible dependents shall continue to be covered by and participate in the group
health and dental care plans (collectively, “Health Plans”) of the Company (at
the Company’s cost) in which you participated immediately prior to the Date of
Termination through the end of the Benefit Continuation Period; provided,
however, that any medical or dental welfare benefit otherwise receivable by you
hereunder shall terminate to the extent that you and your then eligible
dependents become covered under a group health or dental care plan providing a
comparable benefit.  You shall be eligible to participate in such Health Plans
on terms that are at least as favorable as those in effect immediately prior to
the Date of Termination.  However, in the event the Company determines on or
prior to the Date of Termination that (i) the terms of the Company’s Health
Plans do not permit you to participate in those plans (other than pursuant to an
election under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”)) or (ii) your participation in such plans would cause such plans to
fail to meet the requirements for tax-favored group health plan coverage under
the Code, in lieu of your and your eligible dependent’s coverage and
participation under the Company’s Health Plans, the Company shall pay to you
within thirty (30) calendar days of the Date of Termination a lump sum equal to
two (2) times your monthly COBRA premium amount for the number of months
remaining in the Benefit Continuation Period.  In addition, for the purposes of
eligibility for COBRA continuation coverage, your “qualifying event” as defined
under COBRA will be the date of loss of coverage described in this paragraph
above.

 

(c)                                  Outplacement Services.  The Company shall,
at its sole expense as incurred, provide you with outplacement services on such
terms and conditions as may be determined by the Company prior to the Change of
Control Date.

 

(d)                                 Acceleration of Stock Awards.  All your
outstanding awards of restricted stock, stock options, and other equity-based
compensation shall become fully vested and exercisable in full immediately upon
the Date of Termination; provided, however, that any such awards that would be
out of the money as of the Date of

 

3

--------------------------------------------------------------------------------


 

Termination may be terminated pursuant to Section 9(b) hereof.  In addition, all
your outstanding awards of restricted stock, stock options, and other
equity-based compensation that are not assumed or substituted with awards of
equivalent value in connection with a Change of Control shall become fully
vested and exercisable in full immediate upon the Change of Control Date.

 

5.                                       Date and Notice of Termination.  Any
termination of your employment by the Company or by you during the Change of
Control Period shall be communicated by a notice of termination to the other
party hereto (the “Notice of Termination”).  The Notice of Termination shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of your employment under the provision so
indicated.  The date of your termination of employment with the Company (the
“Date of Termination”) shall be determined as follows:  (i) if your employment
is terminated for Disability, thirty (30) calendar days after a Notice of
Termination is received by you (provided that you shall not have returned to the
full-time performance of your duties during such thirty (30) calendar day
period), (ii) if your employment is terminated by the Company in an Involuntary
Termination, the later of the date specified in the Notice of Termination or
five (5) calendar days after the date the Notice of Termination is received by
you, (iii) if you terminate your employment for Good Reason, five (5) calendar
days after the date the Notice of Termination is received by the Company, and
(iv) if your employment is terminated by the Company for Cause, the later of the
date specified in the Notice of Termination or five (5) calendar days following
the date such notice is received by you.  The Date of Termination for a
resignation of employment other than for Good Reason shall be the date set forth
in the applicable notice.

 

6.                                       No Mitigation or Offset.  You shall not
be required to mitigate the amount of any payment provided for herein by seeking
other employment or otherwise, nor shall the amount of any payment or benefit
provided for herein be reduced by any compensation earned by you as the result
of employment by another employer after the Date of Termination or otherwise.

 

7.                                       Confidentiality.  You agree to treat
all Confidential Information as confidential information entrusted to you solely
for use as an employee of the Company, and shall not divulge, reveal or transmit
any Confidential Information in any way to persons not employed by the Company
at any time from the date hereof until the end of time, whether or not you
continue to be an employee of the Company, unless authorized in writing by the
Company.

 

8.                                       Code Section 409A. This Agreement is
intended to comply with the provisions of Section 409A of the Code and this
Agreement should be interpreted accordingly; the parties intend that any
payments hereunder that would otherwise be subject to Section 409A shall be made
within the short-term deferral period provided in the Treasury Regulations
adopted pursuant to Section 409A.  Without limiting any of the foregoing and
notwithstanding anything to the contrary contained herein, if you are a
“specified employee,” as defined in Section 409A of the Code, at the time you
would otherwise be entitled to receive any specific payment hereunder, no
distributions shall be made with respect to that specific payment until the
earliest date permitted by Section 409A(a)(2) of the Code.  All other payments
that do not result in any additional payments, liability or penalties shall be
made as specified.

 

4

--------------------------------------------------------------------------------


 

9.                                       Certain Reduction of Payments by the
Company.

 

(a)                                  Best Net.  Anything in this Agreement to
the contrary notwithstanding, in the event that the independent auditors of the
Company (the “Accounting Firm”) determine that receipt of all payments or
distributions in the nature of compensation to or for your benefit, whether paid
or payable pursuant to this Agreement or otherwise (“Payments”), would subject
you to tax under Section 4999 of the Code, the Payments paid or payable pursuant
to this Agreement (the “COC Payments”), including payments made with respect to
equity-based compensation accelerated pursuant to Section 4(d) hereof, but
excluding payments made with respect to Sections 4(a)(i) and 4(a)(ii) hereof
(except as provided below), may be reduced (but not below zero) to the Reduced
Amount, but only if the Accounting Firm determines that the Net After-Tax
Receipt of unreduced aggregate Payments would be equal to or less than one
hundred and ten percent (110%) of the Net After-Tax Receipt of the aggregate
Payments as if the COC Payments were reduced to the Reduced Amount.  If such a
determination is not made by the Accounting Firm, you shall receive all COC
Payments to which you are entitled under this Agreement.

 

(b)                                 Reduced Amount.  If the Accounting Firm
determines that Agreement Payments should be reduced to the Reduced Amount, the
Company shall promptly give you notice to that effect and a copy of the detailed
calculation thereof.  Absent manifest error, all determinations made by the
Accounting Firm under this Section 9 shall be binding upon you and the Company
and shall be made as soon as reasonably practicable and in no event later than
twenty (20) business days following the Change of Control Date, or such later
date on which there has been a Payment.  For purposes of reducing the COC
Payments to the Reduced Amount, only amounts payable under this Agreement (and
no other Payments) shall be reduced.  The reduction of the COC Payments, if
applicable, shall be made by reducing the payments and benefits under the
following sections hereof in the following order and only to the extent
necessary to achieve the Reduced Amount:

 

first,

any equity-based awards that would vest and become exercisable in full pursuant
to Section 4(d) hereof and that would be out of the money as of the Date of
Termination shall terminate;

 

 

second,

cash severance payments pursuant to Section 4(a)(iii) hereof shall be reduced;

 

 

third,

payment of the Pro Rata Bonus pursuant to Section 4(a)(ii) hereof shall be
reduced if, and only to the extent, such payment is determined not to be
reasonable compensation for personal services actually rendered by you on or
prior to the Date of Termination;

 

 

fourth,

outplacement services pursuant to Section 4(c) hereof shall be forfeited;

 

 

fifth,

the acceleration of equity based awards pursuant to Section 4(d) hereof shall be
forfeited; and

 

5

--------------------------------------------------------------------------------


 

lastly,

benefit continuation pursuant to Section 4(b) hereof shall be forfeited.

 

All fees and expenses of the Accounting Firm in implementing the provisions of
this Section 9 shall be borne by the Company.  To the extent requested by you,
the Company shall cooperate with you in good faith in valuing services provided
or to be provided by you (including without limitation, your agreeing to refrain
from performing services pursuant to a covenant not to compete or similar
covenant) before, on or after the date of a change in ownership or control of
the Company (within the meaning of Q&A-2(b) of the Treasury Regulations adopted
under Section 280G of the Code (the “Regulations”)), such that payments in
respect of such services may be considered reasonable compensation within the
meaning of Q&A-9 and Q&A-40 to Q&A-44 of the Regulations and/or exempt from the
definition of the term “parachute payment” within the meaning of Q&A-2(a) of the
Regulations in accordance with Q&A-5(a) of the Regulations.

 

(c)                                  Subsequent Adjustment.  As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder, it is possible that
amounts will have been paid or distributed by the Company to you or for your
benefit pursuant to this Agreement which should not have been so paid or
distributed (“Overpayment”) or that additional amounts which will have not been
paid or distributed by the Company to you or for your benefit pursuant to this
Agreement could have been so paid or distributed (“Underpayment”), in each case,
consistent with the calculation of the Reduced Amount hereunder.  In the event
that the Accounting Firm, based upon the assertion of a deficiency by the
Internal Revenue Service against either the Company or you that the Accounting
Firm believes has a high probability of success, determines that an Overpayment
has been made, you shall pay any such Overpayment to the Company; provided,
however, that no amount shall be payable by you to the Company if and to the
extent such payment would not either reduce the amount of taxes to which you are
subject under Sections 1 and 4999 of the Code or generate a refund of such
taxes.  In the event that the Accounting Firm, based upon controlling precedent
or substantial authority, determines that an Underpayment has occurred, any such
Underpayment shall be paid promptly (and in no event later than sixty (60) days
following the date on which the Underpayment is determined) by the Company to
you or for your benefit.

 

10.                                 Successors; Binding Agreement.

 

(a)                                  Assumption by Successor.  The Company will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company expressly to assume and to agree to perform its
obligations under this Agreement in the same manner and to the same extent that
the Company would be required to perform such obligations if no such succession
had taken place; provided, however, that no such assumption shall relieve the
Company of its obligations hereunder.  As used herein, the “Company” shall mean
the Company as hereinbefore defined and any successor to its business or assets
as aforesaid which assumes and agrees to perform its obligations by operation of
law or otherwise.

 

6

--------------------------------------------------------------------------------


 

(b)                                 Enforceability; Beneficiaries.  This
Agreement shall be binding upon and inure to the benefit of you (and your
personal representatives and heirs) and the Company and any organization which
succeeds to substantially all of the business or assets of the Company, whether
by means of merger, consolidation, acquisition of all or substantially all of
the assets of the Company or otherwise, including, without limitation, as a
result of a Change of Control or by operation of law.  This Agreement shall
inure to the benefit of and be enforceable by your personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.  If you should die while any amount would still be
payable to you hereunder if you had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to your devisee, legatee or other designee or, if there is no such
designee, to your estate.

 

11.                                 Definitions.  For purposes of this
Agreement, the following capitalized terms have the meanings set forth below:

 

(a)                                  “Accounting Firm” has the meaning assigned
thereto in Section 9 hereof.

 

(b)                                 “Accrued Obligations” shall mean all
compensation earned or accrued through the Termination Date but not paid as of
the Termination Date, including base salary, bonus for the prior performance
year, accrued but unused vacation, and reimbursement of business expenses
accrued in accordance with the Company’s business expense reimbursement
policies.

 

(c)                                  “Adjusted Base Salary” means the greater of
your base salary in effect immediately prior to (i) the Change of Control Date
or (ii) the Date of Termination.

 

(d)                                 “Agreement” has the meaning assigned thereto
in the second introductory paragraph hereof.

 

(e)                                  “Benefit Continuation Period” means the
period beginning on the Date of Termination and ending on the last day of the
month in which occurs the earlier of (i) the twenty four (24) month anniversary
of the Date of Termination and (ii) the date on which you elect coverage for you
and your covered dependents under substantially comparable benefit plans of a
subsequent employer.

 

(f)                                    “Board” has the meaning assigned thereto
in the first introductory paragraph hereof.

 

(g)                                 “Bonus Opportunity” for any performance year
means your maximum cash bonus opportunity for that year, on the assumption that
the Company achieves all applicable performance targets and that you achieve all
applicable individual performance criteria.

 

(h)                                 “Cause” shall mean (i) your engaging in
willful and continued failure to substantially perform your material duties with
the Company (other than due to becoming Disabled); provided, however, that the
Company shall have provided you with

 

7

--------------------------------------------------------------------------------


 

written notice of such failure within sixty (60) calendar days of the most
recent occurrence and such failure is not cured by you within twenty (20)
calendar days of such notice; (ii) your conviction of, or plea of no contest to,
a felony, other crime of moral turpitude; or (iii) a final non-appealable
adjudication in a criminal or civil proceeding that you have committed fraud. 
For purposes of the previous sentence, no act or failure to act on your part
shall be deemed “willful” if it is done, or omitted to be done, by you in good
faith and with a reasonable belief that it was in the best interest of the
Company.

 

(i)                                     “Change of Control” shall mean:

 

(i)                                                 (A) any “person” within the
meaning of Section 13(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), other than George D. Johnson, Jr., his wife, any of his
children, any of his grandchildren, any trusts of which the foregoing are the
sole beneficiaries, any entities owned solely by the foregoing, and/or the
Phifer/Johnson Foundation (collectively, the “Johnson Group”), is or becomes the
beneficial owner within the meaning of Rule 13d-3 of the Exchange Act, directly
or indirectly, of more than thirty percent (30%) of the combined voting power of
the Company’s then outstanding securities in a single or series of transactions;
or (B) the Johnson Group, separately or together with any other person, is or
becomes the beneficial owner within the meaning of Rule 13d-3 of the Exchange
Act, directly or indirectly, of more than forty percent (40%) of the combined
voting power of the Company’s then outstanding securities in a single or series
of transactions;

 

(ii)                                              during any period of two
consecutive years (not including any period prior to the Effective Date),
individuals who at the beginning of such period constituted the Board and any
new directors, whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least three-fourths of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof; or

 

(iii)                                           there occurs a sale of all or
substantially all of the assets of the Company (whether such assets are held
directly or indirectly), a reorganization, merger or consolidation of the
Company, or any other corporate transaction involving the Company (a “Business
Combination”), in each case with respect to which the stockholders of the
Company immediately prior to such transaction do not, immediately after such
transaction, own directly or indirectly more than 50% of the combined voting
power of the Company or other corporation resulting from such Business
Combination in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the voting securities of the
Company.

 

(j)                                     “Change of Control Date” has the meaning
assigned thereto in Section 1 hereof.

 

8

--------------------------------------------------------------------------------


 

(k)                                  “Change of Control Period” has the meaning
assigned thereto in the second introductory paragraph hereof.

 

(l)                                     “COC Payments” has the meaning assigned
thereto in Section 9 hereof.

 

(m)                               “Code” shall mean the Internal Revenue Code of
1986, as amended, and the rules and regulations promulgated thereunder.

 

(n)                                 “Company” has the meaning assigned thereto
in the first introductory paragraph hereof.

 

(o)                                 “Confidential Information” shall mean all
financial information, trade secrets, personnel records, training and
operational manuals, records, contracts, lists, business procedures, business
methods, accounts, brochures, handbooks and all other documents relating to the
Company or persons doing business with the Company

 

(p)                                 “Date of Termination” has the meaning
assigned thereto in Section 5 hereof.

 

(q)                                 “Disability” shall mean your incapacity due
to physical or mental illness as defined in the long-term disability plan
sponsored by the Company or an affiliate of the Company for your benefit and
which causes you to be absent from the full-time performance of your duties.

 

(r)                                    “Effective Period” shall mean the period
commencing on the date hereof and ending on March 7, 2013; provided, however,
that beginning on March 7, 2012 and on each March 7 thereafter (each such date a
“Renewal Date”), the Effective Period shall be automatically extended for a
period of two years beginning on such Renewal Date, unless at least sixty (60)
calendar days prior to such Renewal Date, the Company shall give notice that the
Effective Period shall not be so extended.

 

(s)                                  “Good Reason” shall mean the occurrence of
any of the following events or circumstances:

 

(i)                                                 a substantial adverse change
in your title, position, offices, authority, status, the nature of your duties
or responsibilities from those in effect immediately prior to the Change of
Control Date.

 

(ii)                                              a reduction by the Company in
your annual base salary, Target Bonus, or benefits as in effect immediately
prior to the Change of Control Date or as the same may be increased from time to
time thereafter, other than a general reduction in benefits applicable across
similarly situated executives within the Company;

 

(iii)                                           a failure by the Company to pay
you material compensation or benefits when due including, without limitation,
failure by the Company to pay any relocation expenses or Other Benefits accrued
prior to the Effective Date;

 

9

--------------------------------------------------------------------------------


 

(iv)                                          the relocation of the office of
the Company where you are principally employed immediately prior to the Change
of Control Date to a location which is more than fifty (50) miles from such
office of the Company (except for required travel on the Company’s business to
an extent substantially consistent with your customary business travel
obligations in the ordinary course of business prior to the Change of Control
Date); or

 

(v)                                             any failure by a successor to
the Company to assume and agree to perform this Agreement as contemplated by
Section 10(a) hereof or any agreement with respect to your outstanding equity
awards.

 

provided, however, that no event or condition set forth in subparagraphs
(i) through (iii) above shall constitute Good Reason unless (x) you give the
Company written notice of your objection to such event or condition within sixty
(60) calendar days of such event or condition and (y) such event or condition is
not corrected, in all material respects, by the Company within thirty (30)
calendar days of its receipt of such notice; and provided, further, however,
that your mental or physical incapacity following the occurrence of an event
described above in subparagraphs (i) through (v) above shall not affect your
ability to terminate employment for Good Reason and that your death following
delivery of a Notice of Termination shall not affect your estate’s entitlement
to the payments and benefits provided hereunder upon an Involuntary Termination.

 

(t)                                    “Involuntary Termination” shall mean,
during the Change of Control Period, (i) your termination of employment by the
Company without Cause or (ii) your resignation of employment with the Company
for Good Reason.

 

(u)                                 “Net After-Tax Receipt” shall mean the
present value (as determined in accordance with Section 280G(d)(4) of the Code)
of a Payment net of all taxes imposed on you with respect thereto under
Sections 1 and 4999 of the Code and under applicable state and local laws,
determined by applying the highest marginal rate under Section 1 of the Code and
under state and local laws which applied to your taxable income for the
immediately preceding taxable year, or such other rate(s) as you certify as
likely to apply to you in the relevant tax year(s).

 

(v)                                 “Notice of Termination” has the meaning
assigned thereto in Section 5 hereof.

 

(w)                               “Other Benefits” means, to the extent not
theretofore paid or provided, any other amounts or benefits required to be paid
or provided to you or that you are eligible to receive under any plan, program,
policy, practice, contract or agreement of the Company in accordance with such
applicable terms at the time of the Date of Termination.  Nothing herein shall
prohibit the Company from changing, modifying, amending, or eliminating any
benefit plans prior to the Date of Termination, with or without prior notice. 
In all circumstances, the terms and provisions of any benefits plans will
control.

 

(x)                                   “Overpayment” has the meaning assigned
thereto in Section 9 hereof.

 

10

--------------------------------------------------------------------------------

 


 

(y)           “Pro Rata Bonus” means a pro rata portion of your Projected Bonus
for the performance year in which the Date of Termination occurs, calculated
based on the number of days that you are employed in the performance year up
through and including the Date of Termination.

 

(z)            “Projected Bonus” means the portion of your Bonus Opportunity the
Compensation Committee of the Board determines in good faith to be reasonable
compensation for personal services actually rendered by you on or prior to the
Date of Termination.  When making such determination, the Compensation Committee
of the Board shall assess actual performance for the partial year up through and
including the Date of Termination relative to the applicable Company and
individual performance targets, with such targets being adjusted to reflect the
partial performance cycle, and shall consider the seasonality of the Company’s
historic performance and such other adjustments for extraordinary events as the
Compensation Committee deems appropriate.

 

(aa)         “Payment” has the meaning assigned thereto in Section 9 hereof.

 

(bb)         “Reduced Amount” shall mean $1,000.00 less than the greatest amount
of COC Payments that can be paid that would not result in the imposition of the
excise tax under Section 4999 of the Code.

 

(cc)         “Target Bonus” for any year means your total cash target, but not
maximum, bonus for that year, on the assumption that the Company has achieved,
but not exceeded, all applicable performance targets and that you have achieved,
but not exceeded, all applicable individual performance criteria.

 

(dd)         “Underpayment” has the meaning assigned thereto in Section 9
hereof.

 

(ee)         “Tax Authority” has the meaning assigned thereto in Section 9
hereof.

 

12.           Notice.  For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
Board of Directors, Advance America, Cash Advance Centers, Inc., 135 North
Church, Spartanburg, South Carolina 29306, with a copy to the General Counsel of
the Company, or to you at the address set forth on the first page of this
Agreement or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon receipt.

 

13.           Release.  As a condition to receiving any payments or benefits
pursuant to this Agreement by reason of your death, Disability or Involuntary
Termination, you (or in the case of your death, the executor of your estate)
must execute a waiver and release of claims, including confidentiality and
non-disparagement covenants, substantially in the form approved by the Company
prior to the Change of Control Date (as set forth on Exhibit A attached hereto)
(a “Waiver and Release”), and such Waiver and Release must be delivered to the
Company no

 

11

--------------------------------------------------------------------------------


 

later than 60 days after the end of your taxable year in which occurs the later
of (i) the Change of Control Date or (ii) the termination of your employment
with the Company.

 

14.           Arbitration.  Any dispute or controversy arising under or in
connection with this Agreement that cannot be mutually resolved by the parties
hereto shall be settled exclusively by arbitration in Spartanburg, South
Carolina under the employment arbitration rules of the American Arbitration
Association before one arbitrator of exemplary qualifications and stature, who
shall be selected jointly by the Company and you, or, if the Company and you
cannot agree on the selection of the arbitrator, such arbitrator shall be
selected by the American Arbitration Association.  Judgment may be entered on
the arbitrator’s award in any court having jurisdiction.  The parties hereby
agree that the arbitrator shall be empowered to enter an equitable decree
mandating specific enforcement of the terms of this Agreement.  Costs and fees
of the arbitration will be divided equitably by the arbitrator between both
parties; provided, however, that in the event that you prevail over the Company
in connection with an arbitration arising out of the breach of this Agreement,
the Company shall be liable for all reasonable attorney’s fees and expenses
incurred in connection with any action for damages or the enforcement of any
provision of this Agreement brought by you.

 

15.           Miscellaneous.

 

(a)           Amendments, Waivers, Etc.  No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing.  No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.  No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement and this
Agreement shall supersede all prior agreements, negotiations, correspondence,
undertakings and communications of the parties, oral or written, with respect to
the subject matter hereof.

 

(b)           Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

 

(c)           Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

(d)           No Contract of Employment.  Nothing in this Agreement shall be
construed as giving you any right to be retained in the employ of the Company or
shall affect the terms and conditions of your employment with the Company prior
to the commencement of the Change of Control Period.

 

(e)           Withholding.  Amounts paid to you hereunder shall be subject to
all applicable federal, state and local withholding taxes.

 

12

--------------------------------------------------------------------------------


 

(f)            Source of Payments.  All payments provided under this Agreement
shall be paid in cash from the general funds of the Company, and no special or
separate fund shall be established, and no other segregation of assets made, to
assure payment.  You will have no right, title or interest whatsoever in or to
any investments which the Company may make to aid it in meeting its obligations
hereunder.  To the extent that any person acquires a right to receive payments
from the Company hereunder, such right shall be no greater than the right of an
unsecured creditor of the Company.

 

(g)           Headings.  The headings contained in this Agreement are intended
solely for convenience of reference and shall not affect the rights of the
parties to this Agreement.

 

(h)           Governing Law.  This Agreement shall be subject to the laws of the
state of South Carolina, without regard to conflicts of law.

 

*     *     *     *     *

 

By signing below, you acknowledge that this Agreement sets forth our agreement
on the subject matter hereof.  Kindly sign and return to the Company the
enclosed copy of this letter which will then constitute our agreement on this
subject.

 

 

Sincerely,

 

 

 

ADVANCE AMERICA, CASH ADVANCE CENTERS, INC.

 

 

 

 

 

 

By:

 

 

Name:

W. THOMAS NEWELL

 

Title:

VICE PRESIDENT – LEGAL AND REGULATORY

 

 

Agreed to as of this 23rd day of May, 2011

 

 

 

JAMES A. OVENDEN

 

CHIEF FINANCIAL OFFICER

 

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

WAIVER AND GENERAL RELEASE AGREEMENT

 

This Waiver and Release Agreement (this “Release”) is entered into as of the
date indicated on the signature page of this Release by and between Advance
America, Cash Advance Centers, Inc., a Delaware corporation (the “Company”) and
James A. Ovenden (“Employee”).  Employee has been employed by the Company, and
the parties are entering into this Release because the employment relationship
is ending, without fault or wrongdoing on the part of either the Company or
Employee, who agree as follows:

 

1.             Release.  (a) In exchange for the valuable consideration set
forth in the Change of Control Agreement dated as of May 23, 2011 (the “Letter
Agreement”), between Employee and the Company, the receipt and adequacy of which
are herein acknowledged, Employee hereby agrees to release and forever discharge
the Company and its present, former and future partners, shareholder,
affiliates, direct and indirect parents, subsidiaries, successors, directors,
officers, employees, agents, attorneys, heirs and assigns (the “Released
Parties”), from any and all claims, actions and causes of action (the “Claims”)
arising out of (i) his employment relationship with and service as an employee
of the Company and its affiliates, and the termination of such relationship or
service, or (ii) any event, condition, circumstance or obligation that occurred,
existed or arose on or prior to the date hereof, including, but not limited to
any Claims under the Title VII of the Civil Rights Act of 1964, the
Rehabilitation Act of 1973, the Americans With Disabilities Act of 1990, the
Civil Rights Act of 1866, the Civil Rights Act of 1991, the Employee Retirement
Income Security Act of 1974, the Family and Medical Leave Act of 1993, the
California Fair Employment and Housing Act; the California Workers’ Compensation
Act; the California Unruh and Ralph Civil Rights Laws; the California Alcohol
and Drug Rehabilitation Law and any other federal, state or local law, statute,
regulation or ordinance, or law of any foreign jurisdiction, whether such Claim
arises under statute or common law and whether or not Employee is presently
aware of the existence of such Claim.  Employee also forever releases,
discharges and waives any right he may have to recover in any proceeding brought
by any federal, state or local agency against the Released Parties to enforce
any laws.  To ensure that this Release is fully enforceable in accordance with
its terms, Employee agrees to waive any and all rights to any Claims, whether or
not he knows or suspects them to exist in his favor, which if known to him would
have materially affected his execution of this Release.  Notwithstanding the
foregoing, this Release does not apply to Employee’s rights, claims, or benefits
under the Letter Agreement or to Employee’s rights, if any, to payment of
benefits pursuant to any employee benefit plan.

 

(b)           To ensure that this Release is fully enforceable in accordance
with its terms, Employee hereby agrees to waive any and all rights under
Section 1542 of the California Civil Code (to the extent applicable) as it
exists from time to time, which provides:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have

 

14

--------------------------------------------------------------------------------


 

materially affected his settlement with the debtor.

 

In addition, to ensure that this Release is fully enforceable in accordance with
its terms, Employee hereby agrees to waive any protection that may exist under
any comparable or similar statute and under any principle of common law of the
United States or any and all States.

 

EMPLOYEE UNDERSTANDS THAT, BY SIGNING THIS RELEASE, EMPLOYEE WILL HAVE WAIVED
ANY RIGHT THAT HE MAY HAVE TO BRING A LAWSUIT OR MAKE ANY CLAIM AGAINST THE
COMPANY AND THE RELEASED PARTIES BASED ON ANY ACT OR OMISSIONS BY THEM UP TO THE
DATE OF SIGNING THIS AGREEMENT.

 

(c)           In further consideration of the payments and benefits provided to
Employee under the Letter Agreement, Employee hereby releases and forever
discharges the Released Parties from any and all Claims that he may have as of
the date he signs this Release arising under the federal Age Discrimination in
Employment Act of 1967, as amended, and the applicable rules and regulations
promulgated thereunder (“ADEA”).  By signing this Release, Employee hereby
acknowledges and confirms the following:  (i) he was advised by the Company in
connection with his termination to consult with an attorney of his choice prior
to signing this Release and to have such attorney explain to him the terms of
this Release, including, without limitation, the terms relating to his release
of claims arising under the ADEA; (ii) if Employee is 40 years of age or older
as of the date of execution of this Release, he was given a period of not fewer
than 21 calendar days to consider the terms of this Release and to consult with
an attorney of his choosing with respect thereto; and (iii) he is providing the
release and discharge set forth in this Paragraph 1(c) only in exchange for
consideration in addition to anything of value to which he is already entitled.

 

2.             No Legal Claim.  Employee has not commenced any legal action,
which term includes, without limitation, any demand for arbitration proceedings
and any charge, complaint, filing or submission with any federal, state or local
agency, court or other tribunal, to assert any Claim against a Released Party,
and covenants and agrees not to do so in the future with respect to the matters
released herein.  If Employee commences or joins any legal action against a
Released Party, Employee agrees that such an action is prohibited by this
Release, and further agrees to promptly indemnify such Released Party for its
reasonable costs and attorneys fees incurred in defending such action as well as
forfeit or return any monetary judgment obtained by Employee against any
Released Party in such action.  Nothing in this Paragraph 2 is intended to
reflect any party’s belief that Employee’s waiver of claims under the ADEA is
invalid or unenforceable under this Release, it being the intent of the parties
that such claims are waived.

 

3.             Nondisparagement.  Employee agrees to refrain, except as required
by law or in connection with a judicial proceeding, from making directly or
indirectly, now or at any time in the future, any written or oral statements,
representations or other communications that disparage or are otherwise damaging
to the business or reputation of the Released Parties.

 

15

--------------------------------------------------------------------------------


 

4.             Continuing Obligations.  This Release shall not supersede any
continuing obligations Employee may have under the terms of the Letter Agreement
or any other agreement between Employee and the Company.

 

5.             Disclaimer.  Employee hereby certifies that Employee has read the
terms of this Release, that Employee has been advised by the Company to consult
with an attorney of Employee’s own choice prior to executing this Release, that
Employee has had an opportunity to do so, and that Employee understands the
provisions and consequences of this Release.  Employee further certifies that
the Company has not made any representation to Employee concerning this Release
other than those contained herein.

 

6.             Governing Law.  This Release will be governed by and construed in
accordance with the laws of the State of South Carolina.

 

7.             Separability of Clauses.  If any provisions of this Release shall
be finally determined to be invalid or unenforceable under applicable law by a
court of competent jurisdiction, that part shall be ineffective to the extent of
such invalidity or unenforceability only, without in any way affecting the
remaining provisions of this Release.

 

8.             Counterparts.  This Release may be executed by the parties hereto
in counterparts, each of which shall be deemed an original, but both such
counterparts shall together constitute one and the same document.

 

9.             Effectiveness.  This Release shall be effective only when it has
been executed by Employee and the executed original has been returned to the
Company, and any applicable revocation period has expired.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Release to be signed by its duly
authorized officer, and Employee has executed this Release as of the day and
year indicated below Employee’s signature.

 

 

 

ADVANCE AMERICA, CASH ADVANCE CENTERS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

If Employee is 40 years of age or older as of the date of execution of this
Release, Employee shall have the right to revoke this Release during the
seven-day period (the “Revocation Period”) commencing immediately following the
date he signs and delivers this Release to the Company.  The Revocation Period
shall expire at 5:00 p.m. Eastern Time on the last day of the Revocation Period;
provided, however, that if such seventh day is not a business day, the
Revocation Period shall extend to 5:00 p.m. on the next succeeding business
day.  In the event Employee revokes this Release, all obligations of the Company
under this Release shall terminate and be of no further force and effect as of
the date of such revocation.  No such revocation by Employee shall be effective
unless it is in writing and signed by him and received by the Company prior to
the expiration of the Revocation Period at the following address: [INSERT NAME,
TITLE, ADDRESS, PHONE NUMBER, AND FAX NUMBER].

 

I HAVE READ AND AGREE TO THIS RELEASE:

 

 

 

Name:

 

Date:

 

 

17

--------------------------------------------------------------------------------